ALDERMAN, Judge,
dissenting.
I believe the trial court erred in granting a new trial on the issue of damages only. To grant a new trial on the issue of damages alone, it must appear that on the evidence adduced at the trial the liability of the defendant was unequivocally established without substantial dispute and the inadequacy of the verdict was induced by a misconception of the law or the failure of the jury to consider all of the elements of damage submitted, and not as a result of a compromise by the jury on the issue of liability. 1661 Corp. v. Snyder, 267 So.2d 362 (Fla. 1st DCA 1972). In the present case it can not be said that the defendant’s liability in the trial below was unequivocally established without substantial dispute. The evidence was in conflict and a jury question was presented. Whether the jury award was indicative of the jury’s determination of liability on the part of the defendant or was the result of a compromise can only be a matter of speculation. In my opinion the ends of justice would best be served by a new trial on all issues.
Certiorari denied, Fla., 352 So.2d 169.